DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
Response to Amendment
The amendment indicates claims 26-29, 35, 37, and 42 as amended, claim 43 as new, and claims 1-25, 30, 33, and 41 as being cancelled.
Note: claims 30, 33, and 41 are presented with “Previously Canceled” identifier with claim text. 37 C.F.R. 1.121 (C)(4) [See Also MPEP 714] states that “No claim text shall be presented for any claim in the claim listing with the status of ‘canceled’ or ‘not entered’.”  The text of claims 30, 33 and 41 should be removed. Also Claim 29 was marked as Cancelled in the amendment filed 07/30/2021 (See also accompanying Remarks, which states claims 29 and 30 as being cancelled).  37 C.F.R. 1.121 (C)(5) states that “a claim which was previously canceled may be reinstated only by adding the claim as a ‘new’ claim with a new claim number.”  Claims 29, 30, 33, and 41 stand cancelled. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two or fewer layers” (claims 26, 35, 42, and 43), the “touch fastener fabric” (claim 31 and 35), the “means for securing” (claim 34), and the “heat capture fabric” (claim 35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “Velcro,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1: “a hand or hand positioned as grasping the first heating element” should be “…as grasping the first handle-bar shaped heating element” to be consistent.
Claim 1: “and thickness of the tubular sleeve the thickness of the second heating pad” should be “and thickness of the tubular sleeve, the thickness of the second heating pad.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “at least one means for securing the hand warmer around the waist of a user” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for securing the hand warmer around the waist of a user” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 34 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Page 4 (lines 23-26) discloses the claimed “means” including “toggle clips, Velcro, press studs, drawstring, slide release buckle, etc.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 35 recites, inter alia, the handle-bar shaped heating element being “adapted to receive hands” and that “hand or hands positioned as grasping the first handle-bar shaped heating element.” Here, claim 35 requires that the handle-bar shaped heating element being grasped, directly or indirectly, by a hand or hands.  Claim 35 also recites that the first handle-bar shaped heating element be “located within the longitudinal opening between the inner wall and the outer wall,” which is not described in the specification.  Paragraph 0012 discloses that “the heating element located within an internal space defined by a tubular sleeve is in the shape of a handlebar and can be grasped by a hand and provide direct heat to said hand as opposed to heating material surrounding said hand” and that the handlebar heating element, preferably, “extends from one opening of the sleeve to the opposite opening.”  Paragraph 0012 continues in that the handlebar heating element is secured at a bottom portion of the internal wall of the sleeve.  Paragraph 0018 states that the heating element is “located within an internal longitudinal space defined by the inside of a tubular sleeve.”

    PNG
    media_image1.png
    546
    540
    media_image1.png
    Greyscale

	Figure 7, above, illustrates an embodiment of the invention in which element 72 corresponds to the claimed handle-bar shaped heating element, and elements 75 and 76 corresponding to the claimed front and back portions of the tubular sleeve, respectively.  As can be readily seen, the heating element 72 is located within the longitudinal opening between opposing ends of the hand warmer.
	The originally filed specification discloses an embodiment in which the handle-bar shaped heating element is located within a longitudinal opening, but lacks disclosure of an embodiment in which the handle-bar shaped heating element is located within a longitudinal opening “between the inner wall and the outer wall” (emphasis added).  The examiner recommends amending claim 35 to remove the emphasized language.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 35-40 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Claim 35 recites a tubular sleeve “having at least two open ends adapted to receive hands, said sleeve defining a longitudinal opening” and that the handle-bar shaped heating element being “adapted to receive hands.”  Claim 35 also recites that the handle-bar shaped heating element is “located within the longitudinal opening between the inner wall and the outer wall,” which renders the claim indefinite.  Specifically, it is unclear what is meant by the longitudinal opening is “between the inner wall and the outer wall” as the claim requires that a user’s hand/hands being able to grasp the handle-bar shaped heating element.  It appears, as best understood, that the longitudinal opening is not between the inner and outer wall, but rather between the claimed at least two open ends that are “adapted to receive hands.”  The examiner recommends amending the claim language to either remove “between the inner wall and the outer wall” or replace the aforementioned with “between the at least two open ends.”
	Regarding claim 37, the recitation of “the third flexible heating pad” renders the claim indefinite for lacking proper antecedent basis.  Claim 37 depends directly from claim 35, which makes no mention of a third heating element.  The third heating element is mentioned in claim 36.  The examiner recommends amending claim 37 to depend from claim 36.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-28, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Patent 4221954), in view of Wood-Putnam et al. (U.S. Patent 8217318), Cronn (U.S. Publication 2009/0032520), and Brown (U.S. Patent 6060693), Chen (U.S. Publication 2015/0312965), Pieczynksi (U.S. Patent 7496969), and in view of Gardener et al. (U.S. Publication 2002/0153368), hereinafter Gardener.
Regarding claim 26, Cohen teaches a hand warmer (Abstract; “A hand warmer…”) (1:61-63; “Application of moderate heat to the hands has long been recognized as helpful, at least in the relief of pain, by persons suffering from arthritis of the hands.”) comprising: 

    PNG
    media_image2.png
    284
    592
    media_image2.png
    Greyscale

a tubular sleeve (elongated casing or envelope 10) having two extremities located along a longitudinal axis thereof, said sleeve defining a longitudinal opening therein (opposing left and right ends 12, 14), each extremity defining an opening adapted to receive hands (Fig. 1 above) (2:5-8; “ hands 18, 18 of the user can be thrust through the open ends 12, 14 into the space between the core 16 and the casing 10”), the tubular sleeve having a front portion and a back portion;
a heating element (16) [Note: the claimed first and second heating elements are interpreted to further define the claimed “at least two heating elements”];
a battery operatively connected to the heating element (2:30-35; “the resistance element 24 is connected, according to the technology employed in electric blankets and the like, to a source of energy such as a battery or…”);
wherein said tubular sleeve (10) comprises an inner wall and an outer wall (Fig. 3; inner wall and outer wall of casing 10 shown with inner wall facing core 16) and wherein a first handlebar-shaped heating element (core 16) (Abstract refers to the core as a heated core) (2:10-14; “The core will ordinarily be at least generally cylindrical and has a tubular covering 20 which fits reasonably snugly thereon, and this covering 20 may be of similar material as the casing 10 but in any case should be soft and comfortable to the hands”) comprises a first heating wire (resistance element 24) that is encased in a first, thin, flexible heating pad (defined by heat-distributive padding 26), the first handle-bar shaped heating element adapted to be grasped by a hand or hands when inserted into the longitudinal opening (Fig. 1, above);
wherein the first handle-bar shaped heating element is formed from the first thin, flexible heating pad, the first, thin, flexible heating pad having two or fewer layers (2:21-23; “heating is accomplished by a resistance element 24 embedded in and covered by heat-distributive padding 26”) [Note: sheath 22 is a waterproof material that is not considered part of the heating pad], and being connected to the battery (as detailed above) capable to withstanding a maximum operating temperature of 120°C (The resistance element 24 is structurally capable of withstanding a maximum operating temperature of 120 °C).
Cohen is silent on the battery being retained between the inner wall and the outer wall of the tubular sleeve, the thickness of the first, thin, flexible heating pad not exceeding 2 mm in thickness, the handle-bar shaped heating element being secured to the inner wall of the tubular sleeve at both ends of the handle-bar shaped heating element, a second heating element comprising a second heating wire, the second heating wire encased in a second flexible heating pad having a length, width, and thickness different than a length, width, and thickness of the tubular sleeve the thickness of the second heating pad is not greater than 2 mm, the second heating pad is incorporated within the inner and outer wall of said tubular sleeve, the second heating pad located in the front portion of the tubular sleeve and heats the front portion of the tubular sleeve and a back portion of a hand or hands positioned as grasping the first heating element.

    PNG
    media_image3.png
    485
    631
    media_image3.png
    Greyscale

Figure 1 of Wood-Putnam

Wood-Putnam teaches that it is known in the art of hand warmers (title and Abstract) (Figs. 1-4) for a hand warmer to comprise a tubular sleeve (8, including portions 10, 26, and 26’) defining a longitudinal opening formed between each extremity (26 and 26’) of a longitudinal axis of the tubular sleeve, wherein the tubular sleeve has an inner wall and an outer wall (Fig. 4, shows sleeve portion 10 including housing 20, where the inner diameter of 20, in contact with heating element 16, defines the inner wall and the outer wall is considered to be the outermost wall of the sleeve) and each of the extremities defines an opening adapted to receive hands and provide access to the longitudinal opening (as shown in Fig. 1), and a heating element (16). 

    PNG
    media_image4.png
    544
    556
    media_image4.png
    Greyscale

Figure 4 of Wood-Putnam

Wood-Putnam further teaches that the battery (18) is retained between the inner wall and the outer wall of the tubular sleeve (As shown above).

    PNG
    media_image5.png
    439
    659
    media_image5.png
    Greyscale

Wood-Putnam further teaches a second heating element (16) comprising a second flexible heating pad (4:47-64; heating component 16 is “a rubbery heating pad” and “employs a silicone rubber”) having a length, width, and thickness different than a length, width, and thickness of the tubular sleeve (8) (see Figures 1 and 4; the heating pad of 16 has a smaller length than the sleeve 8, including portion 10, 26, and 26’, as shown above in annotated Figure 1.  Further, the heating pad 16, as shown in Figure 4, defines inner diameters 90, 92, that are smaller than the outer diameter of central sleeve 10 of sleeve 8.  Furthermore, heating pad 16 as a thickness that is different than a thickness of the sleeve-Figures 1 and 4. For instance, the thickness of 16 is different than the thickness of 26, 26’), the second heating pad (16) located in the front portion (Fig. 1, heating pad 16 wraps, or otherwise extends, around the inner circumference of the sleeve 8.  This inner circumference is considered a front portion) of the tubular sleeve (8) and heats the front portion of the tubular sleeve and a back portion of a hand or hands positioned as grasping the first heating element (Cohen teaches the grasping of the first heating element) [Modifying Cohen to include the second heating element of Wood-Putnam would produce an arrangement in which the second heating element 16, of Wood-Putnam, would heat the front portion of the tubular sleeve and a back portion of a hand/hands positioned grasping the first heating element 16 of Cohen].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen with Wood-Putnam, by replacing the location of the battery and adding to the tubular sleeve of Cohen, with the teachings of Wood-Putnam, to in order to position the battery in a location that will not interfere with the placement of the user’s hands, as well as, to provide an additional heating element for heating hands in order to provide additional warming, which aids in restoring manual dexterity and preventing tissue damage (1:42-53). Furthermore, the use of an additional heating element amounts to the mere duplication of parts, which has not patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
The combination of Cohen and Wood-Putnam teaches each claimed limitation except for the first handle-bar shaped heating element being secured to the inner wall, the first and second heating pads not exceeding 2 mm in thickness, the second heating element comprising a second heating wire, the second heating wire encased in the second flexible heating pad, the second heating pad is incorporated within the inner and outer wall of said tubular sleeve.
	Cronn teaches that it is known in the art of heating devices that are incorporated into articles of clothing or equipment (para. 0002) to secure a heating pad (1050A/B; Fig. 10) to an inner wall (para. 0100; “During the manufacturing process, heating panels 1050A and 1050B can be manufactured independent of the jacket structure 1002, thereby enjoying supply and cost efficiencies if desirable. With minimal installation procedures, namely inserting and securing (e.g. Velcro attachment, stitching, adhesive, stapling, rivoting, clipped, etc.) the heated panels 1050A and 1050B into the jacket structure 1002, practically any garment or equipment can be configured with a heating apparatus.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam, with Cronn by adding to the cooperative relationship between the handle-bar shaped heating element and the inner wall of the sleeve of Cohen, with the teachings of Cronn, to in order to provide a simple and efficient means of attaching the heating element to the sleeve in order to prevent unwanted movement.  Furthermore, by securing the heating element of Cohen to the inner wall of the sleeve would also provide a means for preventing the heating element from falling out when a user picks up the sleeve.
The combination of Cohen, Wood-Putnam, and Cronn teaches each claimed limitation except for the first and second heating pads not exceeding 2 mm in thickness, the second heating element comprising a second heating wire, the second heating wire encased in the second flexible heating pad, the second heating pad is incorporated within the inner and outer wall of said tubular sleeve.
Brown teaches that it is known in the art of heating devices for clothing (1:5-8) (1:10-25; “various types of heating devices have been applied to garments or other apparel as an added protection for a wearer of the garment against cold temperatures. These heating devices seek to add the comfort of additional heat without detracting from the aesthetic or functional qualities of the garment. The heating devices usually include a power supply such as a battery, to supply electrical energy to a coiled heating unit for heating purposes. In these cases, there are two competing considerations, namely, the power requirements of the heating device and the amount of heat provided by the heating device. The larger the power supply, the more power can be provided to the coiled heating unit and to the wearer. Conversely, the size of the power supply impacts the desirability of the heating device since larger power supplies will be heavier and more cumbersome to the wearer.”) to limit the thickness of the heating pad (1; 26-38; “concern of creating a heating device that will be able to withstand the natural movements of the body and not break with the stresses induced by the wearer's actions. Operation of a heating device depends on maintaining electrical connections between the power supply and the heating units as well as the integrity of the heating units themselves. Protecting the heating device often requires increasing the amount or thickness and rigidity of the material encasing the electrical connections to buffer against the bending and creasing of the hand. The additional material, however, decreases the flexibility and comfortability of the heating device.”) (See also 4:20-35; “heating unit 17 includes a single heating element 31 and is typically a resistance type heating element. The heating element 31 is encased in a material 33 which serves to electrically isolate the wearer's skin from the heating elements 17 and defines the area through which heat is provided to the wearer. The wires 21 are attached to the heating element 31 at the base of the encasing material 33. The wires 21 are covered with insulating material that is flexible enough to allow the wires 21 to bend with the hand and not be broken. The encasing material 33 can be provided with flaps 35 to allow the heating units 17 to be directly attached to a glove lining. Typically, the encasing material 33 is composed of a flexible and durable material to withstand the wearer's motion especially during extensive exercise activity.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam and Cronn, by replacing the thickness of the first heating pad of Cohen and the thickness of the second heating pad of Wood-Putnam, being inherently of some value, with the teachings of Brown, since the thickness of the heating pad is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be protecting the heating pad while maintaining flexibility and comfortability. A person of ordinary skill in the art would recognize that the thickness of the heating pad influences the rigidity of the heating pad.  Varying the thickness of the heating pad involves deciding how rigid to make the heating pad while still providing flexibility and comfort to a user during use, as taught by Brown.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
The combination of Cohen, Wood-Putnam, Cronn, and Brown teaches each claimed limitation except for the second heating element comprising a second heating wire, the second heating wire encased in the second flexible heating pad, the second heating pad is incorporated within the inner and outer wall of said tubular sleeve.
Chen teaches that it is known in the art of heating devices that are incorporated into articles of clothing or equipment using silicone rubber heaters (para. 0001) (silicone rubber heater, for instance 102, of Chen corresponds to the silicone rubber heating component 16 of Wood-Putnam) for silicone rubber heater to comprise a second heating wire encased in the flexible heating pad (Para. 0004; “ Moreover, the rubber electric heating piece is the safest heater known today. The rubber electric heating piece is made by a compounded rubber pressed and rolled to shape and the wire is embedded in the rubber to form many contacts without circuit problems, the temperature disperses on each area of the rubber equally.”) (para. 00201; “at least one silicone rubber heater 102, at least one control element 104, at least one battery 106, wherein said at least one control element 104 set on said pants is electrically connected with at least one battery and at least one silicone rubber heater; wherein the electrical power in said at least one battery may be transmitted to said at least one silicone rubber heater for converting electrical power to thermal energy; wherein said battery may be a 5V lithium battery.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam, Cronn, and Brown, by substituting the silicone rubber heating component of Cohen, as modified by Wood-Putnam, with the teachings of Chen, in order to use a safe heater that can be bent numerous times without producing fracture and short-circuit conditions and that also has good wear resistance, flexibility, tensile strength, and elongation rate (para. 0004).
The combination of Cohen, Wood-Putnam, Cronn, Brown, and Chen teaches each claimed limitation except for the second heating pad being incorporated within the inner and outer wall of said tubular sleeve.
Pieczynski teaches that it is known in the art of heated hand warmer (1:5-8; and figures 1-3;  tubular hand muff 21 with opposing hand insertion areas 22) for a heating element pad (Fig. 2A; heat source 34) (3:4-22 states that 34 is a reusable heat source, but also states that other heat sources could be placed in the heat chamber 32 such as “electric heat sources”) to be incorporated within the inner and outer wall of the tubular sleeve (heat chamber 32; figure 2A).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam, Cronn, Brown and Chen, by replacing the location of the second heating pad of Cohen, as modified by Wood-Putnam which details the heating pad being located on an interior of the sleeve, with the heating pad being inserted into a heating chamber (pocket) of Pieczynski, in order to allow the heating element to be easily removed from the sleeve while still providing sufficient warmth to the hands placed therein.
With respect to the limitation of the heating pad being “capable of withstanding a maximum operating temperature of 120°C,” the examiner contends that the heating pad of Cohen, is structurally capable of performing the claimed function.  To provide an explicit teaching, the examiner cites to Gardener.
Gardener teaches that it is known in the art of fabric heating pads (para. 0001) that utilize resistance elements powered by batteries (para. 0042) and that serve in personal warmer applications such as “ear muffs, gloves, socks, hats and the like” (para. 0042) for the heating pad to be capable of withstanding a maximum operating temperature of 120°C (para. 0045; maximum temperature in air would be approximately 120°C).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified above, by replacing the operating temperature of Cohen, being inherently of some value, with the teachings of Gardener, since the operating temperature of the heating pad is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be achieving a sufficient operating temperature for when the heating pad is incorporated into the sleeve.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 27, the primary combination, as applied in claim 26, teaches each claimed limitation.
Both Cohen and Chen teach using a heating wire encased in a flexible heating pad.  
Wood-Putnam teaches the heating pad having a length, width, and thickness different than a length, width, and thickness of the tubular sleeve.
Cronn teaches securing the heating pad to at least one or more points of an internal wall.
Brown teaches the thickness of the heating pad not exceeding 2 mm.
Cohen, Wood-Putnam, Cronn, Chen, and Brown are silent on the use of a third heating element incorporated within the space defined by the inner wall and the outer wall of the tubular sleeve and located in the back portion of the tubular sleeve.
Pieczynski, however, teaches the heating pad/element being incorporated within the space defined by the inner wall and the outer wall and located in the back portion of the tubular sleeve (2:63-3:3; the heat chamber 31, which receives the heating element, is located at the back side of the muff).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified above, by adding to the back portion of the tubular sleeve of Cohen, with the heating element of Pieczhnski, in order to provide a heating element in a location that places heat against the body and more directly to the hands (2:63-3:3 of Pieczynski).
Pieczynski, as detailed above in claim 26, teaches that the heat source may be an electric heat source. It would be obvious to one of ordinary skill in the art to further modify Cohen, which is modified to include the heating element of Pieczynski, to have such heating element a heating wire encased in a flexible heating pad (as taught by Cohen and Chen), to have a  length, width, and thickness different than a length, width, and thickness of the tubular sleeve (as taught by Wood-Putnam), to the heating pad to at least one or more points of an internal wall (as taught by Cronn), and to not exceed 2 mm in thickness (as taught by Brown) for in doing so would amount to the mere duplication of parts, which has not patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
Regarding claim 28, the primary combination, as applied in claim 27, teaches each claimed limitation.
Cohen further teaches wherein the first handlebar-shaped heating element (16) is parallel or perpendicular to the longitudinal opening of the tubular sleeve (Fig. 1).
Regarding claim 31, the primary combination, as applied in claim 28, teaches each claimed limitation.
With respect to a “touch fastener fabric,” the specification (in paragraph 0013, referencing a “self-closing fabric located around each opening”) discloses that such fabric, when pressed together, forms a closure which requires a mild to moderate mechanical force to peel apart and can be selected from the “group consisting of Velcro and similar type fabrics.”
Pieczynski teaches using an elastic material (33) located around the opening in the back portion of the tubular sleeve where hands are to be inserted (1:47-52; “21 is the generally tubular hand muff with hand insertion areas 22, located at opposite ends of the muff. 33 are elastic material ends to automatically seal around the wrists or forearms when the hands are inserted into the muff. The elastic is sewn on the inside of the outer shell material.”) (33 being an elastic material that forms a seal around the wrists or forearms when the hands are inserted reads on a material that requires a mild to moderate mechanical force to peel apart.).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified above, by adding to the back portion of the tubular sleeve and at the openings thereof of Cohen, with the elastic material of Pieczynski, in order to provide an opening into the tubular sleeve that forms a seal around the user’s wrists or forearms, which would aid preventing heat from escaping.
See also Wood-Putnam (2:5-15; “a right sleeve portion with a right cuff and a left sleeve portion with a left cuff, where both the right cuff and the left cuff are elastic. The cuffs can stretch circumferentially to allow for the driver's hands and gloves to slide through the cuffs into the chamber through the access ports. The right cuff retracts forming a right seal between the diver's right arm and the right cuff, which serves to retain the warm water in the chamber. Likewise, the left cuff retracts forming a left seal between the diver's left arm and the left cuff.” 3:48-55; “The right sleeve portion 26 extends from the right access port 24 with a right elastic cuff 28, and the left sleeve portion 26' extends from the left access port 24' with a left elastic cuff 28'. Both cuffs can stretch allowing the diver's gloved hands access to the chamber 12. After the diver has moved his gloved hands into the chamber the cuffs retract, forming at least a partial seal against the diver's right arm and left arm 76,76'.”).
Regarding claim 34, the primary combination, as applied in claim 31, teaches each claimed limitation.
Pieczynski teaches at least one means for securing the hand warmer around the waist of a user (figures 1 and 2) (56-63; “The muff is strapped around the body at the waist by strap 26. An adjustable buckle 24 is used where the strap 26 is doubled between 24 and one end of snap 23. This allows the user to adjust one time for there body size and attach and detach the muff from the waist through the snap 23. The series of events to elongate or shorten the strap with a snap is well known in the art.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified above, by adding to the hand warmer of Cohen, with the strap and buckle of Pieczynski, in order to provide a means for securing the hand warmer around the waist of a user, where such means are adjustable allowing for a user to select sizing most appropriate.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Patent 4221954), in view of Wood-Putnam et al. (U.S. Patent 8217318), Cronn (U.S. Publication 2009/0032520), and Brown (U.S. Patent 6060693), Chen (U.S. Publication 2015/0312965), Pieczynksi (U.S. Patent 7496969), Gardener et al. (U.S. Publication 2002/0153368), hereinafter Gardener, and in view of Hasegawa et al. (U.S. Patent 8946598).
Regarding claim 32, the primary combination, as applied to claim 31, teaches each claimed limitation except for the second and third heating pads being curved in shape.
Hasegawa teaches that it is known in the art of resistive heating elements for providing warmth to hands (Abstract; heating pad 11 comprising encased heater wires 14) for a heating pad to be curved in shape (Fig. 4B).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified above, by replacing the shape of the second and third heating pads of Cohen, with the curved shape taught by Hasegawa, for in doing so would amount to a mere matter of choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shaped was significant.  See MPEP 2144.04-IV-B.
Claims 35 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Patent 4221954), in view of Wood-Putnam et al. (U.S. Patent 8217318), Cronn (U.S. Publication 2009/0032520), and Brown (U.S. Patent 6060693), Chen (U.S. Publication 2015/0312965), Pieczynksi (U.S. Patent 7496969), and in view of Gardener et al. (U.S. Publication 2002/0153368), hereinafter Gardener.
Regarding claim 35, Cohen teaches a hand warmer (Abstract; “A hand warmer…”) (1:61-63; “Application of moderate heat to the hands has long been recognized as helpful, at least in the relief of pain, by persons suffering from arthritis of the hands.”) comprising: 

    PNG
    media_image2.png
    284
    592
    media_image2.png
    Greyscale

a tubular sleeve (elongated casing or envelope 10) comprising and inner wall and outer wall, and a front portion and a back portion (inner and outer walls and front and back portion of 10 inherently disclosed), the tubular sleeve having at least two open ends (opposing left and right ends 12, 14) adapted to receive hands (Fig. 1 above) (2:5-8; “ hands 18, 18 of the user can be thrust through the open ends 12, 14 into the space between the core 16 and the casing 10”), said sleeve defining a longitudinal opening (opening extending between 12 and 14);
a battery operatively connected to a heating element (2:30-35; “the resistance element 24 is connected, according to the technology employed in electric blankets and the like, to a source of energy such as a battery or…”); wherein a first handlebar-shaped heating element (core 16) (Abstract refers to the core as a heated core) (2:10-14; “The core will ordinarily be at least generally cylindrical and has a tubular covering 20 which fits reasonably snugly thereon, and this covering 20 may be of similar material as the casing 10 but in any case should be soft and comfortable to the hands”) adapted to receive hands (Fig. 1, above) comprises a first heating wire (resistance element 24), the first heating element encased in a first, thin, flexible heating pad (defined by heat-distributive padding 26), the first handle-bar shaped heating element located within the longitudinal opening between the inner wall and the outer wall (Fig. 1, above); wherein the first handle-bar shaped heating element is formed from the first thin, flexible heating pad, the first, thin, flexible heating pad having two or fewer layers securing the heating wire connected to the battery (2:21-23; “heating is accomplished by a resistance element 24 embedded in and covered by heat-distributive padding 26”) [Note: sheath 22 is a waterproof material that is not considered part of the heating pad], the first, thin, flexible heating pad capable to withstanding a maximum operating temperature of 120°C (The resistance element 24 is structurally capable of withstanding a maximum operating temperature of 120 °C).
Cohen is silent on a second heating element comprising a second heating wire encased within encased in a second flexible heating pad having a length, width, and thickness different than a length, width, and thickness of the tubular sleeve, the second heating pad is incorporated between the inner and outer wall of said tubular sleeve in the front portion of the tubular sleeve that heats and a back portion of a hand or hands positioned as grasping the first handle-bar shaped heating element, the first handle-bar shaped heating element secured at least at one or more points of the tubular sleeve, the first and second heating pads having a maximum operating temperature of 120°C and thickness of no greater than 2 mm, a touch fastener fabric located around each opening of the tubular sleeve; and a heat capture fabric located within a spaced defined by the inner wall and the outer wall of the sleeve.
With respect to a “touch fastener fabric,” the specification (in paragraph 0013, referencing a “self-closing fabric located around each opening”) discloses that such fabric, when pressed together, forms a closure which requires a mild to moderate mechanical force to peel apart and can be selected from the “group consisting of Velcro and similar type fabrics.”


    PNG
    media_image3.png
    485
    631
    media_image3.png
    Greyscale

Figure 1 of Wood-Putnam

Wood-Putnam teaches that it is known in the art of hand warmers (title and Abstract) (Figs. 1-4) for a hand warmer to comprise a tubular sleeve (8, including portions 10, 26, and 26’) defining a longitudinal opening formed between each extremity (26 and 26’) of a longitudinal axis of the tubular sleeve, wherein the tubular sleeve has an inner wall and an outer wall (Fig. 4, shows sleeve portion 10 including housing 20, where the inner diameter of 20, in contact with heating element 16, defines the inner wall and the outer wall is considered to be the outermost wall of the sleeve) and each of the extremities defines an opening adapted to receive hands and provide access to the longitudinal opening (as shown in Fig. 1), and a heating element (16). 

    PNG
    media_image5.png
    439
    659
    media_image5.png
    Greyscale

Wood-Putnam further teaches a second heating element (16) comprising a second flexible heating pad (4:47-64; heating component 16 is “a rubbery heating pad” and “employs a silicone rubber”) having a length, width, and thickness different than a length, width, and thickness of the tubular sleeve (8) (see Figures 1 and 4; the heating pad of 16 has a smaller length than the sleeve 8, including portion 10, 26, and 26’, as shown above in annotated Figure 1.  Further, the heating pad 16, as shown in Figure 4, defines inner diameters 90, 92, that are smaller than the outer diameter of central sleeve 10 of sleeve 8.  Furthermore, heating pad 16 as a thickness that is different than a thickness of the sleeve-Figures 1 and 4. For instance, the thickness of 16 is different than the thickness of 26, 26’), the second heating pad (16) located in the front portion (Fig. 1, heating pad 16 wraps, or otherwise extends, around the inner circumference of the sleeve 8.  This inner circumference is considered a front portion) of the tubular sleeve (8) that heats the front portion of the tubular sleeve and a back portion of a hand or hands positioned as grasping the first heating element (Cohen teaches the grasping of the first heating element) [Modifying Cohen to include the second heating element of Wood-Putnam would produce an arrangement in which the second heating element 16, of Wood-Putnam, would heat the front portion of the tubular sleeve and a back portion of a hand/hands positioned grasping the first heating element 16 of Cohen].
Wood-Putnam further teaches a touch fastener fabric located around each opening of the tubular sleeve (2:5-15; “a right sleeve portion with a right cuff and a left sleeve portion with a left cuff, where both the right cuff and the left cuff are elastic. The cuffs can stretch circumferentially to allow for the driver's hands and gloves to slide through the cuffs into the chamber through the access ports. The right cuff retracts forming a right seal between the diver's right arm and the right cuff, which serves to retain the warm water in the chamber. Likewise, the left cuff retracts forming a left seal between the diver's left arm and the left cuff.” 3:48-55; “The right sleeve portion 26 extends from the right access port 24 with a right elastic cuff 28, and the left sleeve portion 26' extends from the left access port 24' with a left elastic cuff 28'. Both cuffs can stretch allowing the diver's gloved hands access to the chamber 12. After the diver has moved his gloved hands into the chamber the cuffs retract, forming at least a partial seal against the diver's right arm and left arm 76,76'.”) and a heat capture fabric located within a space defined by the inner wall and the outer wall of the sleeve (figures 1 and 4; insulation 22 between the inner and outer wall of center sleeve 10 of sleeve 8) (3:64-66; layer 22 “slows the loss of heat to cold ambient water”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen with Wood-Putnam, by adding to the tubular sleeve of Cohen, with the heating pad, touch fastener fabric, and heat capture fabric of Wood-Putnam, to in order to provide an additional heating element for heating hands in order to provide additional warming, which aids in restoring manual dexterity and preventing tissue damage (1:42-53). Furthermore, the use of an additional heating element amounts to the mere duplication of parts, which has not patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B. Furthermore, the use of the touch fastener fabric and heat capture fabric allows for the retention of warmth within the hand warmer (citations to Wood-Putnam, above).  Those of ordinary skill in the art would appreciate that using the touch fastener fabric and heat capture fabric of Wood-Putnam in the hand warmer of Cohen would reduce heat loss.
The combination of Cohen and Wood-Putnam teaches each claimed limitation except for the second heating element comprising a second heating wire encased within encased in the second flexible heating pad, the second heating pad is incorporated between the inner and outer wall of said tubular sleeve, the first handle-bar shaped heating element secured at least at one or more points of the tubular sleeve, the first and second heating pads having a maximum operating temperature of 120°C and thickness of no greater than 2 mm.
	Cronn teaches that it is known in the art of heating devices that are incorporated into articles of clothing or equipment (para. 0002) to secure a heating pad (1050A/B; Fig. 10) to an inner wall (para. 0100; “During the manufacturing process, heating panels 1050A and 1050B can be manufactured independent of the jacket structure 1002, thereby enjoying supply and cost efficiencies if desirable. With minimal installation procedures, namely inserting and securing (e.g. Velcro attachment, stitching, adhesive, stapling, rivoting, clipped, etc.) the heated panels 1050A and 1050B into the jacket structure 1002, practically any garment or equipment can be configured with a heating apparatus.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam, with Cronn by adding to the cooperative relationship between the handle-bar shaped heating element and the inner wall of the sleeve of Cohen, with the teachings of Cronn, to in order to provide a simple and efficient means of attaching the heating element to the sleeve in order to prevent unwanted movement.  Furthermore, by securing the heating element of Cohen to the inner wall of the sleeve would also provide a means for preventing the heating element from falling out when a user picks up the sleeve.
The combination of Cohen, Wood-Putnam, and Cronn teaches each claimed limitation except for the second heating element comprising a second heating wire encased within encased in the second flexible heating pad, the second heating pad is incorporated between the inner and outer wall of said tubular sleeve, the first and second heating pads having a maximum operating temperature of 120°C and thickness of no greater than 2 mm.
Brown teaches that it is known in the art of heating devices for clothing (1:5-8) (1:10-25; “various types of heating devices have been applied to garments or other apparel as an added protection for a wearer of the garment against cold temperatures. These heating devices seek to add the comfort of additional heat without detracting from the aesthetic or functional qualities of the garment. The heating devices usually include a power supply such as a battery, to supply electrical energy to a coiled heating unit for heating purposes. In these cases, there are two competing considerations, namely, the power requirements of the heating device and the amount of heat provided by the heating device. The larger the power supply, the more power can be provided to the coiled heating unit and to the wearer. Conversely, the size of the power supply impacts the desirability of the heating device since larger power supplies will be heavier and more cumbersome to the wearer.”) to limit the thickness of the heating pad (1; 26-38; “concern of creating a heating device that will be able to withstand the natural movements of the body and not break with the stresses induced by the wearer's actions. Operation of a heating device depends on maintaining electrical connections between the power supply and the heating units as well as the integrity of the heating units themselves. Protecting the heating device often requires increasing the amount or thickness and rigidity of the material encasing the electrical connections to buffer against the bending and creasing of the hand. The additional material, however, decreases the flexibility and comfortability of the heating device.”) (See also 4:20-35; “heating unit 17 includes a single heating element 31 and is typically a resistance type heating element. The heating element 31 is encased in a material 33 which serves to electrically isolate the wearer's skin from the heating elements 17 and defines the area through which heat is provided to the wearer. The wires 21 are attached to the heating element 31 at the base of the encasing material 33. The wires 21 are covered with insulating material that is flexible enough to allow the wires 21 to bend with the hand and not be broken. The encasing material 33 can be provided with flaps 35 to allow the heating units 17 to be directly attached to a glove lining. Typically, the encasing material 33 is composed of a flexible and durable material to withstand the wearer's motion especially during extensive exercise activity.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam and Cronn, by replacing the thickness of the first heating pad of Cohen and the thickness of the second heating pad of Wood-Putnam, being inherently of some value, with the teachings of Brown, since the thickness of the heating pad is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be protecting the heating pad while maintaining flexibility and comfortability. A person of ordinary skill in the art would recognize that the thickness of the heating pad influences the rigidity of the heating pad.  Varying the thickness of the heating pad involves deciding how rigid to make the heating pad while still providing flexibility and comfort to a user during use, as taught by Brown.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
The combination of Cohen, Wood-Putnam, Cronn, and Brown teaches each claimed limitation except for the second heating element comprising a second heating wire encased within encased in the second flexible heating pad, the second heating pad is incorporated between the inner and outer wall of said tubular sleeve, , the first and second heating pads having a maximum operating temperature of 120°C.
Chen teaches that it is known in the art of heating devices that are incorporated into articles of clothing or equipment using silicone rubber heaters (para. 0001) (silicone rubber heater, for instance 102, of Chen corresponds to the silicone rubber heating component 16 of Wood-Putnam) for silicone rubber heater to comprise a second heating wire encased in the flexible heating pad (Para. 0004; “ Moreover, the rubber electric heating piece is the safest heater known today. The rubber electric heating piece is made by a compounded rubber pressed and rolled to shape and the wire is embedded in the rubber to form many contacts without circuit problems, the temperature disperses on each area of the rubber equally.”) (para. 00201; “at least one silicone rubber heater 102, at least one control element 104, at least one battery 106, wherein said at least one control element 104 set on said pants is electrically connected with at least one battery and at least one silicone rubber heater; wherein the electrical power in said at least one battery may be transmitted to said at least one silicone rubber heater for converting electrical power to thermal energy; wherein said battery may be a 5V lithium battery.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam, Cronn, and Brown, by substituting the silicone rubber heating component of Cohen, as modified by Wood-Putnam, with the teachings of Chen, in order to use a safe heater that can be bent numerous times without producing fracture and short-circuit conditions and that also has good wear resistance, flexibility, tensile strength, and elongation rate (para. 0004).
The combination of Cohen, Wood-Putnam, Cronn, Brown, and Chen teaches each claimed limitation except for the second heating pad is incorporated between the inner and outer wall of said tubular sleeve, the first and second heating pads having a maximum operating temperature of 120°C.
Pieczynski teaches that it is known in the art of heated hand warmer (1:5-8; and figures 1-3;  tubular hand muff 21 with opposing hand insertion areas 22) for a heating element pad (Fig. 2A; heat source 34) (3:4-22 states that 34 is a reusable heat source, but also states that other heat sources could be placed in the heat chamber 32 such as “electric heat sources”) to be incorporated within the inner and outer wall of the tubular sleeve (heat chamber 32; figure 2A).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam, Cronn, Brown and Chen, by replacing the location of the second heating pad of Cohen, as modified by Wood-Putnam which details the heating pad being located on an interior of the sleeve, with the heating pad being inserted into a heating chamber (pocket) of Pieczynski, in order to allow the heating element to be easily removed from the sleeve while still providing sufficient warmth to the hands placed therein.
The combination of Cohen, Wood-Putnam, Cronn, Brown, Chen, Pieczynski teaches each claimed limitation except for the first and second heating pads having a maximum operating temperature of 120°C.
Gardener teaches that it is known in the art of fabric heating pads (para. 0001) that utilize resistance elements powered by batteries (para. 0042) and that serve in personal warmer applications such as “ear muffs, gloves, socks, hats and the like” (para. 0042) for the heating pad to be capable of withstanding a maximum operating temperature of 120°C (para. 0045; maximum temperature in air would be approximately 120°C).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified above, by replacing the operating temperature of Cohen, being inherently of some value, with the teachings of Gardener, since the operating temperature of the heating pad is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be achieving a sufficient operating temperature for when the heating pad is incorporated into the sleeve.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 37, the primary combination, as applied in claim 35, teaches each claimed limitation.
Brown teaches the thickness of the heating pad not exceeding 2 mm, with Gardener teaches a maximum operating temperature of 120°C.
Wood-putnam teaches the tubular sleeve having a downward arcuate shape to facilitate insertion of hands therein (See Fig. 1, 26 and 26’ have a downward arcuate shape such that hands are insertable within the hand warmer).
Cohen, Wood-Putnam, Cronn, Chen, and Brown are silent on the use of a third heating flexible heating pad.
Pieczynski, however, teaches the heating pad/element being incorporated within the space defined by the inner wall and the outer wall and located in the back portion of the tubular sleeve (2:63-3:3; the heat chamber 31, which receives the heating element, is located at the back side of the muff). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified above, by adding to the first and second heating pads of Cohen, with the heating element of Pieczhnski, in order to provide a heating element in a location that places heat against the body and more directly to the hands (2:63-3:3 of Pieczynski).
Pieczynski, as detailed above in claim 35, teaches that the heat source may be an electric heat source. It would be obvious to one of ordinary skill in the art to further modify Cohen, which is modified to include the heating element of Pieczynski, to have such heating element to not exceed 2 mm in thickness (as taught by Brown) and have a maximum operating temperature of 120°C (as taught by Gardener) for in doing so would amount to the mere duplication of parts, which has not patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
Regarding claim 38, the primary combination, as applied to claim 35, teaches each claimed limitation.
Cohen teaches the use of a multiple position switch 32 in order to operate the heated muff in different temperatures (2:30-46).  Cohen teaches the switch 32 being accommodated within elongated member 28.  Cohen is silent on the switch being located on an external surface of the sleeve. Cohen does not explicitly disclose the use of a button.
Wood-Putnam further teaches actuating the heating element through a button located on an external surface of the sleeve (figure 4; on/off switch 48 to activate or end heating; 5:53-56).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified above, by adding to the switch of Cohen, with the on/off button being located on an external surface of the sleeve of Wood-Putnam, in order for a user to easily activate/deactivate the heating element while.  For example, having an on/off on the exterior surface of the sleeve would provide the user with a simple means of activating/deactivating the heating element by removing a single hand from the hand warmer, which would allow the other hand to remain warm.
Regarding claim 39, the primary combination, as applied to claim 38, teaches each claimed limitation.
Cohen, as detailed above, teaches providing heat at heat level settings of different temperature.
Regarding claim 40, the primary combination, as applied to claim 36, teaches each claimed limitation.
Cohen, as detailed above, teaches using a visual indicator to show the heat level setting (based on the position of the multi-position switch).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Patent 4221954), in view of Wood-Putnam et al. (U.S. Patent 8217318), Cronn (U.S. Publication 2009/0032520), and Brown (U.S. Patent 6060693), Chen (U.S. Publication 2015/0312965), Pieczynksi (U.S. Patent 7496969), Gardener et al. (U.S. Publication 2002/0153368), hereinafter Gardener, and in view of Hasegawa et al. (U.S. Patent 8946598).
Regarding claim 36, the primary combination, as applied in claim 35, teaches each claimed limitation except as detailed below
Both Cohen and Chen teach using a heating wire encased in a flexible heating pad.  
Wood-Putnam teaches the heating pad having a length, width, and thickness different than a length, width, and thickness of the tubular sleeve.
Brown teaches the thickness of the heating pad not exceeding 2 mm.
Cohen, Wood-Putnam, Cronn, Chen, and Brown are silent on the use of a third heating pad incorporated between the inner wall and the outer wall of the tubular sleeve in the back portion of the tubular sleeve and heats the back portion of the tubular sleeve, the third heating pad having a curved shape, and the hand warmer further comprising a water repellant fabric on the outer surface of the hand warmer
Pieczynski, however, teaches the heating pad/element being incorporated within the space defined by the inner wall and the outer wall and located in the back portion of the tubular sleeve (2:63-3:3; the heat chamber 31, which receives the heating element, is located at the back side of the muff). Pieczynski also teaches providing a water repellant fabric on the outer surface of the hand warmer (waterproof or water resistant outer layer 46; 3:38-40; See also claim 1).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified above, by adding to the back portion of the tubular sleeve and the outer surface of the hand warmer of Cohen, with the heating element and water resistant layer of Pieczhnski, in order to provide a heating element in a location that places heat against the body and more directly to the hands (2:63-3:3 of Pieczynski) as well as to provide a waterproof or water resistant layer such that moisture ingress can be prevented.
Pieczynski, as detailed above in claim 35, teaches that the heat source may be an electric heat source. It would be obvious to one of ordinary skill in the art to further modify Cohen, which is modified to include the heating element of Pieczynski, to have such heating element a heating wire encased in a flexible heating pad (as taught by Cohen and Chen), to have a  length, width, and thickness different than a length, width, and thickness of the tubular sleeve (as taught by Wood-Putnam), to the heating pad to at least one or more points of an internal wall (as taught by Cronn), and to not exceed 2 mm in thickness (as taught by Brown) for in doing so would amount to the mere duplication of parts, which has not patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
Hasegawa teaches that it is known in the art of resistive heating elements for providing warmth to hands (Abstract; heating pad 11 comprising encased heater wires 14) for a heating pad to be curved in shape (Fig. 4B).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified above, by replacing the shape of the third heating pad of Cohen, with the curved shape taught by Hasegawa, for in doing so would amount to a mere matter of choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shaped was significant.  See MPEP 2144.04-IV-B.
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Patent 4221954), in view of Wood-Putnam et al. (U.S. Patent 8217318), Brown (U.S. Patent 6060693), and in view of Gardener et al. (U.S. Publication 2002/0153368), hereinafter Gardener.
Regarding claim 26, Cohen teaches a hand warmer (Abstract; “A hand warmer…”) (1:61-63; “Application of moderate heat to the hands has long been recognized as helpful, at least in the relief of pain, by persons suffering from arthritis of the hands.”) comprising: 

    PNG
    media_image2.png
    284
    592
    media_image2.png
    Greyscale

a tubular sleeve (elongated casing or envelope 10) having two extremities located along a longitudinal axis thereof, said sleeve defining a longitudinal opening therein (opposing left and right ends 12, 14), each extremity defining an opening adapted to receive hands (Fig. 1 above) (2:5-8; “ hands 18, 18 of the user can be thrust through the open ends 12, 14 into the space between the core 16 and the casing 10”), the tubular sleeve having a front portion and a back portion;
at least one heating element (16);
a battery operatively connected to the at least one heating element (2:30-35; “the resistance element 24 is connected, according to the technology employed in electric blankets and the like, to a source of energy such as a battery or…”);
wherein said tubular sleeve (10) comprises an inner wall and an outer wall (Fig. 3; inner wall and outer wall of casing 10 shown with inner wall facing core 16) and wherein the heating element is flexible, handlebar-shaped heating (core 16) (Abstract refers to the core as a heated core) (2:10-14; “The core will ordinarily be at least generally cylindrical and has a tubular covering 20 which fits reasonably snugly thereon, and this covering 20 may be of similar material as the casing 10 but in any case should be soft and comfortable to the hands”) and adapted to be grasped by a hand or hands when inserted into the longitudinal opening (Fig. 1, above), the heating element comprises a heating wire (resistance element 24), the heating wire encased in a thin, flexible heating pad (defined by heat-distributive padding 26), the handle-bar shaped heating element is formed from the thin, flexible heating pad having two or fewer layers (2:21-23; “heating is accomplished by a resistance element 24 embedded in and covered by heat-distributive padding 26”) [Note: sheath 22 is a waterproof material that is not considered part of the heating pad], securing the heating pad in which the heating wire is encased (as detailed above), the heating wire connected to the battery (as detailed above), the heating pad capable to withstanding a maximum operating temperature of 120°C (The resistance element 24 is structurally capable of withstanding a maximum operating temperature of 120 °C).
Cohen is silent on the battery being retained between the inner wall and the outer wall of the tubular sleeve and the the thickness of the thin, flexible heating pad not exceeding 2 mm in thickness

    PNG
    media_image3.png
    485
    631
    media_image3.png
    Greyscale

Figure 1 of Wood-Putnam

Wood-Putnam teaches that it is known in the art of hand warmers (title and Abstract) (Figs. 1-4) for a hand warmer to comprise a tubular sleeve (8, including portions 10, 26, and 26’) defining a longitudinal opening formed between each extremity (26 and 26’) of a longitudinal axis of the tubular sleeve, wherein the tubular sleeve has an inner wall and an outer wall (Fig. 4, shows sleeve portion 10 including housing 20, where the inner diameter of 20, in contact with heating element 16, defines the inner wall and the outer wall is considered to be the outermost wall of the sleeve) and each of the extremities defines an opening adapted to receive hands and provide access to the longitudinal opening (as shown in Fig. 1), and a heating element (16). 

    PNG
    media_image4.png
    544
    556
    media_image4.png
    Greyscale

Figure 4 of Wood-Putnam

Wood-Putnam further teaches that the battery (18) is retained between the inner wall and the outer wall of the tubular sleeve (As shown above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen with Wood-Putnam, by replacing the location of the battery of Cohen, with the teachings of Wood-Putnam, to in order to position the battery in a location that will not interfere with the placement of the user’s hands.
The combination of Cohen and Wood-Putnam teaches each claimed limitation except for the heating pad not exceeding 2 mm in thickness.
Brown teaches that it is known in the art of heating devices for clothing (1:5-8) (1:10-25; “various types of heating devices have been applied to garments or other apparel as an added protection for a wearer of the garment against cold temperatures. These heating devices seek to add the comfort of additional heat without detracting from the aesthetic or functional qualities of the garment. The heating devices usually include a power supply such as a battery, to supply electrical energy to a coiled heating unit for heating purposes. In these cases, there are two competing considerations, namely, the power requirements of the heating device and the amount of heat provided by the heating device. The larger the power supply, the more power can be provided to the coiled heating unit and to the wearer. Conversely, the size of the power supply impacts the desirability of the heating device since larger power supplies will be heavier and more cumbersome to the wearer.”) to limit the thickness of the heating pad (1; 26-38; “concern of creating a heating device that will be able to withstand the natural movements of the body and not break with the stresses induced by the wearer's actions. Operation of a heating device depends on maintaining electrical connections between the power supply and the heating units as well as the integrity of the heating units themselves. Protecting the heating device often requires increasing the amount or thickness and rigidity of the material encasing the electrical connections to buffer against the bending and creasing of the hand. The additional material, however, decreases the flexibility and comfortability of the heating device.”) (See also 4:20-35; “heating unit 17 includes a single heating element 31 and is typically a resistance type heating element. The heating element 31 is encased in a material 33 which serves to electrically isolate the wearer's skin from the heating elements 17 and defines the area through which heat is provided to the wearer. The wires 21 are attached to the heating element 31 at the base of the encasing material 33. The wires 21 are covered with insulating material that is flexible enough to allow the wires 21 to bend with the hand and not be broken. The encasing material 33 can be provided with flaps 35 to allow the heating units 17 to be directly attached to a glove lining. Typically, the encasing material 33 is composed of a flexible and durable material to withstand the wearer's motion especially during extensive exercise activity.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam, by replacing the thickness of the heating pad of Cohen, being inherently of some value, with the teachings of Brown, since the thickness of the heating pad is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be protecting the heating pad while maintaining flexibility and comfortability. A person of ordinary skill in the art would recognize that the thickness of the heating pad influences the rigidity of the heating pad.  Varying the thickness of the heating pad involves deciding how rigid to make the heating pad while still providing flexibility and comfort to a user during use, as taught by Brown.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
With respect to the limitation of the heating pad being “capable of withstanding a maximum operating temperature of 120°C,” the examiner contends that the heating pad of Cohen, is structurally capable of performing the claimed function.  To provide an explicit teaching, the examiner cites to Gardener.
Gardener teaches that it is known in the art of fabric heating pads (para. 0001) that utilize resistance elements powered by batteries (para. 0042) and that serve in personal warmer applications such as “ear muffs, gloves, socks, hats and the like” (para. 0042) for the heating pad to be capable of withstanding a maximum operating temperature of 120°C (para. 0045; maximum temperature in air would be approximately 120°C).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified above, by replacing the operating temperature of Cohen, being inherently of some value, with the teachings of Gardener, since the operating temperature of the heating pad is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be achieving a sufficient operating temperature for when the heating pad is incorporated into the sleeve.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Patent 4221954), in view of Wood-Putnam et al. (U.S. Patent 8217318), Cronn (U.S. Publication 2009/0032520), and Brown (U.S. Patent 6060693), and in view of Gardener et al. (U.S. Publication 2002/0153368), hereinafter Gardener.
Regarding claim 43, Cohen teaches a hand warmer (Abstract; “A hand warmer…”) (1:61-63; “Application of moderate heat to the hands has long been recognized as helpful, at least in the relief of pain, by persons suffering from arthritis of the hands.”) comprising: 

    PNG
    media_image2.png
    284
    592
    media_image2.png
    Greyscale

a tubular sleeve (elongated casing or envelope 10) defining a longitudinal opening formed between each extremity (opposing left and right ends 12, 14) of a longitudinal axis of the tubular sleeve (ends 12 and 14 of the casing are open; 2:1-2), wherein the tubular sleeve (10) has an inner wall and an outer wall (Fig. 3; inner wall and outer wall of casing 10 shown with inner wall facing core 16) and each of the extremities defines an opening adapted to receive hands and provide access to the longitudinal opening (Fig. 1 above) (2:5-8; “ hands 18, 18 of the user can be thrust through the open ends 12, 14 into the space between the core 16 and the casing 10”); 
a flexible handlebar-shaped heating element (core 16) (Abstract refers to the core as a heated core) (2:10-14; “The core will ordinarily be at least generally cylindrical and has a tubular covering 20 which fits reasonably snugly thereon, and this covering 20 may be of similar material as the casing 10 but in any case should be soft and comfortable to the hands”) and formed from a thin, flexible heating pad (defined by heat-distributive padding 26) encasing a heating wire (resistance element 24), wherein the thin, flexible heating pad has two or fewer layers (2:21-23; “heating is accomplished by a resistance element 24 embedded in and covered by heat-distributive padding 26”) [Note: sheath 22 is a waterproof material that is not considered part of the heating pad], and is capable of withstanding a maximum operating temperature of 120°C (The resistance element 24 is structurally capable of withstanding a maximum operating temperature of 120 °C); and 
a battery operably connected to the flexible handle-bar shaped heating element (2:30-33; “the resistance element 24 is connected, according to the technology employed in electric blankets and the like, to a source of energy such as a battery”).
Cohen is silent on the handle-bar shaped heating element being secured to the inner wall and the heating pad not exceeding 2 mm in thickness.  Cohen is further silent on the battery being retained between the inner wall and the outer wall of the tubular sleeve.

    PNG
    media_image3.png
    485
    631
    media_image3.png
    Greyscale

Figure 1 of Wood-Putnam

Wood-Putnam teaches that it is known in the art of hand warmers (title and Abstract) (Figs. 1-4) for a hand warmer to comprise a tubular sleeve (8, including portions 10, 26, and 26’) defining a longitudinal opening formed between each extremity (26 and 26’) of a longitudinal axis of the tubular sleeve, wherein the tubular sleeve has an inner wall and an outer wall (Fig. 4, shows sleeve portion 10 including housing 20, where the inner diameter of 20, in contact with heating element 16, defines the inner wall and the outer wall is considered to be the outermost wall of the sleeve) and each of the extremities defines an opening adapted to receive hands and provide access to the longitudinal opening (as shown in Fig. 1), and a heating element (16). 

    PNG
    media_image4.png
    544
    556
    media_image4.png
    Greyscale

Figure 4 of Wood-Putnam

Wood-Putnam further teaches that the battery (18) is retained between the inner wall and the outer wall of the tubular sleeve (As shown above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen with Wood-Putnam, by replacing the location of the battery of Cohen, with the teachings of Wood-Putnam, to in order to position the battery in a location that will not interfere with the placement of the user’s hands.
The combination of Cohen and Wood-Putnam teaches each claimed limitation except for the handle-bar shaped heating element being secured to the inner wall and the heating pad not exceeding 2 mm in thickness.
	Cronn teaches that it is known in the art of heating devices that are incorporated into articles of clothing or equipment (para. 0002) to secure a heating pad (1050A/B; Fig. 10) to an inner wall (para. 0100; “During the manufacturing process, heating panels 1050A and 1050B can be manufactured independent of the jacket structure 1002, thereby enjoying supply and cost efficiencies if desirable. With minimal installation procedures, namely inserting and securing (e.g. Velcro attachment, stitching, adhesive, stapling, rivoting, clipped, etc.) the heated panels 1050A and 1050B into the jacket structure 1002, practically any garment or equipment can be configured with a heating apparatus.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam, with Cronn by adding to the cooperative relationship between the handle-bar shaped heating element and the inner wall of the sleeve of Cohen, with the teachings of Cronn, to in order to provide a simple and efficient means of attaching the heating element to the sleeve in order to prevent unwanted movement.  Furthermore, by securing the heating element of Cohen to the inner wall of the sleeve would also provide a means for preventing the heating element from falling out when a user picks up the sleeve.
The combination of Cohen, Wood-Putnam, and Cronn teaches each claimed limitation except for the heating pad not exceeding 2 mm in thickness.
Brown teaches that it is known in the art of heating devices for clothing (1:5-8) (1:10-25; “various types of heating devices have been applied to garments or other apparel as an added protection for a wearer of the garment against cold temperatures. These heating devices seek to add the comfort of additional heat without detracting from the aesthetic or functional qualities of the garment. The heating devices usually include a power supply such as a battery, to supply electrical energy to a coiled heating unit for heating purposes. In these cases, there are two competing considerations, namely, the power requirements of the heating device and the amount of heat provided by the heating device. The larger the power supply, the more power can be provided to the coiled heating unit and to the wearer. Conversely, the size of the power supply impacts the desirability of the heating device since larger power supplies will be heavier and more cumbersome to the wearer.”) to limit the thickness of the heating pad (1; 26-38; “concern of creating a heating device that will be able to withstand the natural movements of the body and not break with the stresses induced by the wearer's actions. Operation of a heating device depends on maintaining electrical connections between the power supply and the heating units as well as the integrity of the heating units themselves. Protecting the heating device often requires increasing the amount or thickness and rigidity of the material encasing the electrical connections to buffer against the bending and creasing of the hand. The additional material, however, decreases the flexibility and comfortability of the heating device.”) (See also 4:20-35; “heating unit 17 includes a single heating element 31 and is typically a resistance type heating element. The heating element 31 is encased in a material 33 which serves to electrically isolate the wearer's skin from the heating elements 17 and defines the area through which heat is provided to the wearer. The wires 21 are attached to the heating element 31 at the base of the encasing material 33. The wires 21 are covered with insulating material that is flexible enough to allow the wires 21 to bend with the hand and not be broken. The encasing material 33 can be provided with flaps 35 to allow the heating units 17 to be directly attached to a glove lining. Typically, the encasing material 33 is composed of a flexible and durable material to withstand the wearer's motion especially during extensive exercise activity.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam and Cronn, by replacing the thickness of the heating pad of Cohen, being inherently of some value, with the teachings of Brown, since the thickness of the heating pad is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be protecting the heating pad while maintaining flexibility and comfortability. A person of ordinary skill in the art would recognize that the thickness of the heating pad influences the rigidity of the heating pad.  Varying the thickness of the heating pad involves deciding how rigid to make the heating pad while still providing flexibility and comfort to a user during use, as taught by Brown.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
With respect to the limitation of the heating pad being “capable of withstanding a maximum operating temperature of 120°C,” the examiner contends that the heating pad of Cohen, is structurally capable of performing the claimed function.  To provide an explicit teaching, the examiner cites to Gardener.
Gardener teaches that it is known in the art of fabric heating pads (para. 0001) that utilize resistance elements powered by batteries (para. 0042) and that serve in personal warmer applications such as “ear muffs, gloves, socks, hats and the like” (para. 0042) for the heating pad to be capable of withstanding a maximum operating temperature of 120°C (para. 0045; maximum temperature in air would be approximately 120°C).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cohen, as modified by Wood-Putnam, Cronn, and Brown, by replacing the operating temperature of Cohen, being inherently of some value, with the teachings of Gardener, since the operating temperature of the heating pad is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be achieving a sufficient operating temperature for when the heating pad is incorporated into the sleeve.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761